Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 1 of 21




                                   EXHIBIT "1"
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 2 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 3 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 4 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 5 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 6 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 7 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 8 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 9 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 10 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 11 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 12 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 13 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 14 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 15 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 16 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 17 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 18 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 19 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 20 of 21
Case 1:21-cv-22947-JLK Document 1-2 Entered on FLSD Docket 08/13/2021 Page 21 of 21
